       Case 3:21-cv-01538-AGT Document 1 Filed 03/04/21 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Louis H. Voss, in individual and          Act; Unruh Civil Rights Act
14     representative capacity as Trustee of
15     the Louis H. Voss Trust Dated
       November 20, 1992;
16
       Siteone Landscape Supply LLC, a
17     Delaware Limited Liability Company
18               Defendants.
19
20         Plaintiff Scott Johnson complains of Louis H. Voss, in individual and
21   representative capacity as Trustee of the Louis H. Voss Trust Dated November
22   20, 1992; Siteone Landscape Supply LLC, a Delaware Limited Liability
23   Company; and alleges as follows:
24
25
       PARTIES:
26
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
27
     level C-5 quadriplegic. He cannot walk and also has significant manual
28


                                            1

     Complaint
       Case 3:21-cv-01538-AGT Document 1 Filed 03/04/21 Page 2 of 8




1    dexterity impairments. He uses a wheelchair for mobility and has a specially
2    equipped van.
3      2. Defendant Louis H. Voss, in individual and representative capacity as
4    Trustee of the Louis H. Voss Trust Dated November 20, 1992, owned the real
5    property located at or about 30132 Industrial Pkwy SW, Hayward, California,
6    in August 2020.
7      3. Defendant Louis H. Voss, in individual and representative capacity as
8    Trustee of the Louis H. Voss Trust Dated November 20, 1992, owns the real
9    property located at or about 30132 Industrial Pkwy SW, Hayward, California,
10   currently.
11     4. Defendant Siteone Landscape Supply LLC owned Clark's U-Save
12   Rockery located at or about 30132 Industrial Pkwy SW, Hayward, California,
13   in August 2020.
14     5. Defendant Siteone Landscape Supply LLC owns Clark's U-Save
15   Rockery located at or about 30132 Industrial Pkwy SW, Hayward, California,
16   currently.
17     6. Plaintiff does not know the true names of Defendants, their business
18   capacities, their ownership connection to the property and business, or their
19   relative responsibilities in causing the access violations herein complained of,
20   and alleges a joint venture and common enterprise by all such Defendants.
21   Plaintiff is informed and believes that each of the Defendants herein is
22   responsible in some capacity for the events herein alleged, or is a necessary
23   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
24   the true names, capacities, connections, and responsibilities of the Defendants
25   are ascertained.
26
27     JURISDICTION & VENUE:
28     7. The Court has subject matter jurisdiction over the action pursuant to 28


                                            2

     Complaint
       Case 3:21-cv-01538-AGT Document 1 Filed 03/04/21 Page 3 of 8




1    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
2    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
3      8. Pursuant to supplemental jurisdiction, an attendant and related cause
4    of action, arising from the same nucleus of operative facts and arising out of
5    the same transactions, is also brought under California’s Unruh Civil Rights
6    Act, which act expressly incorporates the Americans with Disabilities Act.
7      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
8    founded on the fact that the real property which is the subject of this action is
9    located in this district and that Plaintiff's cause of action arose in this district.
10
11     FACTUAL ALLEGATIONS:
12     10. Plaintiff went to Clark's U-Save Rockery in August 2020 with the
13   intention to avail himself of its goods or services motivated in part to
14   determine if the defendants comply with the disability access laws.
15     11. Clark's U-Save Rockery is a facility open to the public, a place of public
16   accommodation, and a business establishment.
17     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
18   to provide wheelchair accessible parking in conformance with the ADA
19   Standards as it relates to wheelchair users like the plaintiff.
20     13. Clark's U-Save Rockery provides parking to its customers in a
21   designated parking area (with signage) but fails to provide wheelchair
22   accessible parking.
23     14. One problem that plaintiff encountered is that there was no accessible
24   parking spaces whatsoever in the parking lot.
25     15. Plaintiff believes that there are other features of the parking that likely
26   fail to comply with the ADA Standards and seeks to have fully compliant
27   parking available for wheelchair users.
28     16. On information and belief the defendants currently fail to provide


                                               3

     Complaint
       Case 3:21-cv-01538-AGT Document 1 Filed 03/04/21 Page 4 of 8




1    wheelchair accessible parking.
2      17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
3    personally encountered these barriers.
4      18. As a wheelchair user, the plaintiff benefits from and is entitled to use
5    wheelchair accessible facilities. By failing to provide accessible facilities, the
6    defendants denied the plaintiff full and equal access.
7      19. The failure to provide accessible facilities created difficulty and
8    discomfort for the Plaintiff.
9      20. The defendants have failed to maintain in working and useable
10   conditions those features required to provide ready access to persons with
11   disabilities.
12     21. The barriers identified above are easily removed without much
13   difficulty or expense. They are the types of barriers identified by the
14   Department of Justice as presumably readily achievable to remove and, in fact,
15   these barriers are readily achievable to remove. Moreover, there are numerous
16   alternative accommodations that could be made to provide a greater level of
17   access if complete removal were not achievable.
18     22. Plaintiff will return to Clark's U-Save Rockery to avail himself of its
19   goods or services and to determine compliance with the disability access laws
20   once it is represented to him that Clark's U-Save Rockery and its facilities are
21   accessible. Plaintiff is currently deterred from doing so because of his
22   knowledge of the existing barriers and his uncertainty about the existence of
23   yet other barriers on the site. If the barriers are not removed, the plaintiff will
24   face unlawful and discriminatory barriers again.
25     23. Given the obvious and blatant nature of the barriers and violations
26   alleged herein, the plaintiff alleges, on information and belief, that there are
27   other violations and barriers on the site that relate to his disability. Plaintiff will
28   amend the complaint, to provide proper notice regarding the scope of this


                                               4

     Complaint
       Case 3:21-cv-01538-AGT Document 1 Filed 03/04/21 Page 5 of 8




1    lawsuit, once he conducts a site inspection. However, please be on notice that
2    the plaintiff seeks to have all barriers related to his disability remedied. See
3    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
4    encounters one barrier at a site, he can sue to have all barriers that relate to his
5    disability removed regardless of whether he personally encountered them).
6
7    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
8    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
9    Defendants.) (42 U.S.C. section 12101, et seq.)
10     24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
11   again herein, the allegations contained in all prior paragraphs of this
12   complaint.
13     25. Under the ADA, it is an act of discrimination to fail to ensure that the
14   privileges, advantages, accommodations, facilities, goods and services of any
15   place of public accommodation is offered on a full and equal basis by anyone
16   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
17   § 12182(a). Discrimination is defined, inter alia, as follows:
18            a. A failure to make reasonable modifications in policies, practices,
19                or procedures, when such modifications are necessary to afford
20                goods,     services,   facilities,   privileges,    advantages,     or
21                accommodations to individuals with disabilities, unless the
22                accommodation would work a fundamental alteration of those
23                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
24            b. A failure to remove architectural barriers where such removal is
25                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
26                defined by reference to the ADA Standards.
27            c. A failure to make alterations in such a manner that, to the
28                maximum extent feasible, the altered portions of the facility are


                                              5

     Complaint
       Case 3:21-cv-01538-AGT Document 1 Filed 03/04/21 Page 6 of 8




1                 readily accessible to and usable by individuals with disabilities,
2                 including individuals who use wheelchairs or to ensure that, to the
3                 maximum extent feasible, the path of travel to the altered area and
4                 the bathrooms, telephones, and drinking fountains serving the
5                 altered area, are readily accessible to and usable by individuals
6                 with disabilities. 42 U.S.C. § 12183(a)(2).
7      26. When a business provides parking for its customers, it must provide
8    accessible parking.
9      27. Here, accessible parking has not been provided in conformance with the
10   ADA Standards.
11     28. The Safe Harbor provisions of the 2010 Standards are not applicable
12   here because the conditions challenged in this lawsuit do not comply with the
13   1991 Standards.
14     29. A public accommodation must maintain in operable working condition
15   those features of its facilities and equipment that are required to be readily
16   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
17     30. Here, the failure to ensure that the accessible facilities were available
18   and ready to be used by the plaintiff is a violation of the law.
19
20   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
21   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
22   Code § 51-53.)
23     31. Plaintiff repleads and incorporates by reference, as if fully set forth
24   again herein, the allegations contained in all prior paragraphs of this
25   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
26   that persons with disabilities are entitled to full and equal accommodations,
27   advantages, facilities, privileges, or services in all business establishment of
28   every kind whatsoever within the jurisdiction of the State of California. Cal.


                                             6

     Complaint
        Case 3:21-cv-01538-AGT Document 1 Filed 03/04/21 Page 7 of 8




1    Civ. Code §51(b).
2       32. The Unruh Act provides that a violation of the ADA is a violation of the
3    Unruh Act. Cal. Civ. Code, § 51(f).
4       33. Defendants’ acts and omissions, as herein alleged, have violated the
5    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
6    rights to full and equal use of the accommodations, advantages, facilities,
7    privileges, or services offered.
8       34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
9    discomfort or embarrassment for the plaintiff, the defendants are also each
10   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
11   (c).)
12      35. Although the plaintiff encountered frustration and difficulty by facing
13   discriminatory barriers, even manifesting itself with minor and fleeting
14   physical symptoms, the plaintiff does not value this very modest physical
15   personal injury greater than the amount of the statutory damages.
16
17             PRAYER:
18             Wherefore, Plaintiff prays that this Court award damages and provide
19   relief as follows:
20           1. For injunctive relief, compelling Defendants to comply with the
21   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
22   plaintiff is not invoking section 55 of the California Civil Code and is not
23   seeking injunctive relief under the Disabled Persons Act at all.
24           2. Damages under the Unruh Civil Rights Act, which provides for actual
25   damages and a statutory minimum of $4,000 for each offense.
26           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
27   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
28


                                                7

     Complaint
       Case 3:21-cv-01538-AGT Document 1 Filed 03/04/21 Page 8 of 8




1    Dated: March 2, 2021         CENTER FOR DISABILITY ACCESS
2
3
                                  By: _______________________
4
                                        Amanda Seabock, Esq.
5                                       Attorney for plaintiff
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        8

     Complaint
